ACCEPTED
                                                                                          04-14-00246-CR
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                    5/20/2015 10:07:51 AM
                                                                                           KEITH HOTTLE
                                                                                                   CLERK

                              No. 04-14-00246-CR

                         IN THE COURT OF APPEALS
                                                                 FILED IN
               FOURTH COURT OF APPEALS DISTRICT OF TEXAS  4th COURT OF APPEALS
                            SAN ANTONIO, TEXAS             SAN ANTONIO, TEXAS
                                                          5/20/2015 10:07:51 AM
        ____________________________________________________________
                                                                    KEITH E. HOTTLE
                         DESTYN DAVID FREDERICK,                         Clerk

                                                     Appellant

                                      v.

                            THE STATE OF TEXAS,
                                                     Appellee
______________________________________________________________________________

                        On Appeal from the 81st District Court
                                Frio County, Texas
                         Cause Number 11-09-00041-CRL
______________________________________________________________________________

                    STATE’S FIRST MOTION FOR EXTENSION
                            OF TIME TO FILE BRIEF
______________________________________________________________________________

                                           Rene M. Pena
                                           District Attorney
                                           81st JUDICIAL DISTRICT OF TEXAS

                                           Marc Ledet
                                           Assistant District Attorney
                                           81st / 218th JUDICIAL DISTRICT OF TEXAS
                                           1327 3RD STREET
                                           Floresville, Texas 78026
                                           Tele: (830) 393-2200
                                           Fax: (830) 393-2205
                                           State Bar No. 24002459

                                           Attorneys for the State of Texas
                          STATE’S FIRST MOTION FOR EXTENSION
                                 OF TIME TO FILE BRIEF


       The State of Texas, under the authority of Rules 10.5(b) and 38.6(d), Texas Rules

of Appellate Procedure asks the Court to extend time to file the State’s Brief from May

20, 2015, to and including June 19, 2015, a period of thirty (30) days.

1.     Appellant was found guilty in cause number 11-09-00041-CRl for Murder.

2.     The State’s Brief is presently due on May 20, 2015.

3.     The State of Texas respectfully requests an additional thirty (30) days to file its

       brief, that is, an extension of time until June 19, 2015.

4.     No previous extension has been requested by the State.

5.     The State of Texas requests this extension based on the following reasons:

       A.      The 81st Judicial District Attorney’s Office covers five (5) counties and

               over two hundred miles. Our office does not have an appellate section.

               All appellate work is done at times when prosecutors are not in court, not

               preparing for trial, or not preparing for grand jury.

       B.      The State is still in the process of reviewing the reporter’s record and

               clerk’s record, as well as Appellant’s brief to ensure that the State’s Brief

               is fully conversant on all legal and factual points before the court.

       For these reasons, the State asks the Court to grant an extension of thirty (30) days

to June 19, 2015, within which the State may file its brief in this cause.
                                                  Respectfully submitted,

                                                  Rene M. Pena
                                                  District Attorney
                                                  81st JUDICIAL DISTRICT OF TEXAS
                                                  TEXAS BAR NUMBER 00792752


                                                   /S MARC LEDET
                                                  Marc Ledet
                                                  Assistant District Attorney
                                                  81st JUDICIAL DISTRICT OF TEXAS
                                                  1327 3RD STREET
                                                  Floresville, Texas 78026
                                                  Telephone (830) 393-2200
                                                  Telecopier (830) 393-2205
                                                  TEXAS BAR NUMBER 24002459


                                                  Attorneys for the State of Texas


                                Certificate of Service

       I hereby certify that the above and foregoing was sent to Richard Langlois, 217
Arden Grove, San Antonio, TX 78215 on the 20th day of May, 2015 in accordance with
the Texas Rules of Procedure.


                                                         /s Marc Ledet